IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 26, 2007
                                No. 07-50036
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GRADY PAUL WATSON, JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 6:06-CR-94-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Grady Paul Watson appeals his conviction and sentence for possession of
child pornography. Watson argues that the District Court erred when it denied
his motion to suppress the evidence because the search warrant was not
sufficiently particular with regard to the search and seizure of electronic data.
Watson’s argument is unavailing because the officers seized the electronic data
in good faith reliance on the search warrant, and the evidence was subject to the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50036

“plain view doctrine.” See United States v. Waldrop, 404 F.3d 365, 368 (5th Cir.
2005) United States v. Cavazos, 288 F.3d 706, 709 (5th Cir. 2002); United States
v. Hill, 19 F.3d 984, 987-988 (5th Cir.1994).
      Watson’s argument that he is entitled to a new sentencing hearing because
the District Court imposed a Guideline sentence without adequate explanation
is similarly unavailing.   The District Court stated that it considered the
Guidelines as advisory and that it considered the factors in 18 U.S.C. § 3553(a).
Where, as here, a District Court sentences a defendant within a properly
calculated Guidelines range, “little explanation is required,” United States v.
Mares, 402 F.3d 511, 519 (5th Cir. 2005), and the sentence is presumptively
reasonable, see Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United States
v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). The facts of Watson’s offense, the
arguments at sentencing, and the District Court’s written statement of reasons
demonstrates that the District Court exercised its own legal decisionmaking
authority in imposing the Guideline sentence in this case. This is legally
sufficient.   See Rita, 127 S. Ct. at 2468.       Accordingly, the decision is
AFFIRMED.




                                        2